DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	In light of the amendment filed 2/4/21, the objection to claim 7 for informalities is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Feit et al. (US 2017/0371515) in view of Yasutake (US 2011/0205169).

	Regarding claim 1, Feit discloses a vehicle infotainment system comprising: a display screen (abstract, fig. 1, display 104, see ¶ 24-29);
	a touchpad remote from the display screen (fig. 1, touchpad 108, see ¶ 36-38);
	and a controller communicatively coupled to the display screen and to the touchpad (fig. 1, e.g., controller 120, see ¶ 53),
	wherein the controller is configured to: virtually divide the touchpad into a main menu configuration including at least a first touch portion, a second touch portion, and a third touch portion (figs. 2-4, see ¶ 39, ¶ 64-69, coordinate mapping between touchpad and display screen disclosed; see also ¶ 72-79, ¶ 86-88, the vehicle HMI is presented as a vehicle system/function interface menu to navigate to one or more vehicle systems or functions);
	display a main menu of indicators corresponding to applications, including at least a first indicator, a second indicator, and a third indicator, wherein the main menu occupies the entire display screen, wherein the first indicator corresponds to a first application, the second indicator corresponds to a second application, and the third indicator corresponds to a third application (figs. 2-4, see ¶ 39, ¶ 64-69; see also ¶ 72-79, ¶ 86-88, the vehicle HMI is presented as a vehicle system/function interface menu to navigate to one or more vehicle systems or functions);

	receive, in the first touch portion, a user input indicating selection of the first indicator (figs. 2-4, see ¶ 39, ¶ 64-69, coordinate mapping between touchpad and display screen disclosed; see also ¶ 72-79, ¶ 86-88, ¶ 97-99, mapped position of the touchpoint(s) corresponds to the one or more user interface objects presented on the vehicle HMI);
	generate and display an interactive region (figs. 2-4, see ¶ 39, ¶ 64-69; see also ¶ 72-79, ¶ 86-88, the vehicle HMI is presented as a vehicle system/function interface menu to navigate to one or more vehicle systems or functions; see also ¶ 97-99, mapped position of the touchpoint(s) corresponds to the one or more user interface objects presented on the vehicle HMI);
	display, on the display screen, the first application in the interactive region (figs. 2-4, see ¶ 39, ¶ 64-69; see also ¶ 72-79, ¶ 86-88, the vehicle HMI is presented as a vehicle system/function interface menu to navigate to one or more vehicle systems or functions; see also ¶ 97-99, mapped position of the touchpoint(s) corresponds to the one or more user interface objects presented on the vehicle HMI);
	and wherein portions of the touchpad are associated with the one or more selectable items associated with the first application (figs. 2-4, see ¶ 39, ¶ 64-69; see also ¶ 72-79, ¶ 86-88, the vehicle HMI is presented as a vehicle system/function 
	Feit fails to disclose generating and displaying a non-interactive region on the display screen; wherein the interactive region only includes the first application including one or more selectable items associated with the first application; display, on the display screen, the second indicator and the third indicator in the non-interactive region; and reconfiguring the touchpad to be associated with only the interactive region of the display screen.
	Yasutake teaches generating and displaying a non-interactive region on the display screen, wherein the interactive region only includes the first application including one or more selectable items associated with the first application (abstract, figs. 2-3, see ¶ 36-39, portion mapping mode disclosed wherein the absolute touch position is mapped to a portion mapping area of the display; see also ¶ 46-55);
	display, on the display screen, the second indicator and the third indicator in the non-interactive region (abstract, figs. 2-3, see ¶ 36-39, portion mapping mode disclosed wherein the absolute touch position is mapped to a portion mapping area of the display; see also ¶ 46-55);
	and reconfiguring the touchpad to be associated with only the interactive region of the display screen (abstract, figs. 2-3, see ¶ 36-39, portion mapping mode disclosed wherein the absolute touch position is mapped to a portion mapping area of the display; see also ¶ 46-55).


	Regarding claim 2, Feit discloses wherein the controller is further configured to change the first application from an inactive application to an active application (figs. 2-4, see ¶ 39, ¶ 64-69; see also ¶ 72-79, ¶ 86-88, the vehicle HMI is presented as a vehicle system/function interface menu to navigate to one or more vehicle systems or functions, e.g., zone A may display icons that may be inputted to map to higher level functions and/or systems of the vehicle, zone B may present a sub-interface presenting user interface objects pertaining to a specific interface, application, or system; see also ¶ 97-99).

	Regarding claim 3, Yasutake further teaches wherein the controller is configured to associate the touchpad with only the interactive region of the display screen while the first application is displayed as the active application (figs. 2-3, see ¶ 36-39, portion mapping mode disclosed wherein the absolute touch position is mapped to a portion mapping area of the display; see also ¶ 46-55).


	and virtually divide the touchpad into an interactive configuration that includes at least a first touch portion corresponding to the first display region, a second touch portion corresponding to the second display region, and a third touch portion corresponding to the third display region (figs. 3-4, see ¶ 39, ¶ 64-69; see also ¶ 72-79, ¶ 86-88, the vehicle HMI is presented as a vehicle system/function interface menu to navigate to one or more vehicle systems or functions, e.g., zone B may present a sub-interface presenting user interface objects pertaining to a specific interface, application, or system; e.g., see fig. 3, interface objects 320, 322 disclosed; see also ¶ 97-99, mapped position of the touchpoint(s) corresponds to the one or more user interface objects presented on the vehicle HMI).

	Regarding claim 14, Feit discloses wherein the controller is further configured to: receive a request to activate the first application (figs. 2-4, see ¶ 39, ¶ 64-69; see also ¶ 72-79, ¶ 86-88, the vehicle HMI is presented as a vehicle system/function interface menu to navigate to one or more vehicle systems or functions, e.g., zone A may display 
	and virtually divide the touchpad in response to activating the first application (figs. 2-4, see ¶ 39, ¶ 64-69; see also ¶ 72-79, ¶ 86-88; see also ¶ 97-99, mapped position of the touchpoint(s) corresponds to the one or more user interface objects presented on the vehicle HMI).

	Regarding claim 16, this claim is rejected under the same rationale as claim 1.

	Regarding claim 17, this claim is rejected under the same rationale as claim 2.

	Regarding claim 18, this claim is rejected under the same rationale as claim 3.

	Regarding claim 19, this claim is rejected under the same rationale as claim 4.

	Regarding claim 20, Feit discloses wherein displaying the interactive region of the display screen and at least the second indicator in the non--21-H1183664US01 (30992-475)PATENTinteractive region of the display screen comprises displaying the interactive region horizontally adjacent to the non-interactive region (figs. 3-4, ¶ 72-79, e.g., zones A and B).

	Regarding claim 21, Feit discloses wherein associating the touchpad with only the interactive region of the display screen facilitates controlling the active application 

	Regarding claim 22, Feit discloses displaying the main menu upon receiving an input from a main menu button (figs. 3-4, ¶ 38, e.g., activation button to activate the vehicle HMI disclosed).

Claims 5-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feit in view of Yasutake as applied to claims 2 and 4 above, and further in view of Nezu et al. (US 2005/0267676).

	Regarding claim 5, Feit in view of Yasutake fails to disclose wherein the controller is further configured to: display a vertical list of options in the first display region; receive a first user input to scroll the vertical list of options; and vertically scroll the vertical list of options based on the first user input.
	Nezu teaches wherein the controller is further configured to: display a vertical list of options in the first display region; receive a first user input to scroll the vertical list of options; and vertically scroll the vertical list of options based on the first user input 
	Feit in view of Yasutake and Nezu are both directed to vehicle infotainment systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Feit in view of Yasutake with the scrollable menu of Nezu since such a modification improves the user’s ease of operation (Nezu, ¶ 4-5).

	Regarding claim 6, Nezu further teaches wherein the controller is further configured to: receive a selection of an option of the vertical list of options; and -18-H1183664US01 (30992-475)PATENTadjust the display of the second display region based on the selection, wherein the second display region is horizontally adjacent to the first display region (figs. 3 and 5, see ¶ 69-71, ¶ 77, hierarchically structured menu screen disclosed, selecting one of the top layer menu options causes a corresponding lower layer menu to be displayed at the center; see also fig. 19, ¶ 130-136; see also ¶ 101; *Examiner takes official notice that placement of menus vertically/horizontally is well-known in the art and an obvious matter of design choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Feit in view of Yasutake and Nezu with the well-known placement of menus to achieve the predictable result of providing hierarchical menus on a display).

	Regarding claim 7, Feit discloses wherein the controller is further configured to determine the selection based on a received user input in the first touch portion (figs. 2-

	Regarding claim 8, Feit discloses wherein the controller is further configured to determine the selection based on a location associated with the option in the first display region (figs. 2-4, see ¶ 39, ¶ 64-69, coordinate mapping between touchpad and display screen disclosed; see also ¶ 72-79, ¶ 86-88, ¶ 97-99, mapped position of the touchpoint(s) corresponds to the one or more user interface objects presented on the vehicle HMI).

	Regarding claim 9, Feit in view of Yasutake fails to disclose wherein the first display region is a vertical region, wherein the second display region is a horizontal region, wherein the first display region is adjacent to the second display region, and wherein the controller is further configured to: display a plurality of options in the second display region; receive a user input to scroll the plurality of options; and horizontally scroll the plurality of options based on the user input.
	Nezu teaches wherein the first display region is a vertical region, wherein the second display region is a horizontal region, wherein the first display region is adjacent to the second display region, and wherein the controller is further configured to: display a plurality of options in the second display region; receive a user input to scroll the plurality of options; and horizontally scroll the plurality of options based on the user input (figs. 3 and 5, see ¶ 69-71, ¶ 77, hierarchically structured menu screen disclosed, 
	Feit in view of Yasutake and Nezu are both directed to vehicle infotainment systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Feit in view of Yasutake with the scrollable menu of Nezu since such a modification improves the user’s ease of operation (Nezu, ¶ 4-5).

	Regarding claim 10, Nezu further teaches wherein the third display region is a horizontal region, wherein the third display region is vertically adjacent to the second display region and horizontally adjacent to the first display region, and wherein the controller is further configured to: receive a selection of an option of the plurality of options; and adjust the display of the third display region based on the selection (figs. 3 and 5, see ¶ 69-71, ¶ 77, hierarchically structured menu screen disclosed, when one of the center menu options is selected, a corresponding still-lower layer menu is displayed on the right; see also fig. 19, ¶ 130-136; see also ¶ 101; *Examiner takes official notice that placement of menus vertically/horizontally is well-known in the art and an obvious matter of design choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Feit in view of Yasutake and Nezu with the well-known placement of menus to achieve the predictable result of providing hierarchical menus on a display).

	Regarding claim 11, this claim is rejected under the same rationale as claim 7.

	Regarding claim 12, this claim is rejected under the same rationale as claim 8.

	Regarding claim 13, Feit in view of Yasutake fails to disclose wherein the controller is further configured to: display, in the third display region, a selectable option; receive, in the third touchpad region, a selection of the selectable option; and activate a function associated with the selectable option.
	Nezu teaches wherein the controller is further configured to: display, in the third display region, a selectable option; receive, in the third touchpad region, a selection of the selectable option; and activate a function associated with the selectable option (figs. 3 and 5, see ¶ 69-71, ¶ 77, hierarchically structured menu screen disclosed with a corresponding still-lower layer menu displayed on the right; see also fig. 19, ¶ 130-136; see also ¶ 101).
	Feit in view of Yasutake and Nezu are both directed to vehicle infotainment systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Feit in view of Yasutake with the scrollable menu of Nezu since such a modification improves the user’s ease of operation (Nezu, ¶ 4-5).


	Feit in view of Yasutake fails to disclose wherein the controller is further configured to: receive an indication to return to the main menu configuration; close the active application; virtually divide the touchpad into the main menu configuration; and display, on the display screen, the main menu of indicators corresponding to inactive applications.
	Nezu teaches wherein the controller is further configured to: receive an indication to return to the main menu configuration; close the active application; virtually divide the touchpad into the main menu configuration; and display, on the display screen, the main menu of indicators corresponding to inactive applications (figs. 3, 5, and 12, see ¶ 97, “OFF” menu option M21 doubles as an end key and a back key which terminates the application and switches to the program menu screen).
	Feit in view of Yasutake and Nezu are both directed to vehicle infotainment systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Feit in view of Yasutake with the menu of Nezu since such a modification improves the user’s ease of operation (Nezu, ¶ 4-5).

Response to Arguments
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive.  Regarding claim 1 and 16, Applicant argues “[n]o combination of Fiet (sic) .
	Examiner disagrees.  As previously argued (e.g., see Non-Final Rejection mailed 10/15/20), Feit discloses an interactive region including selectable items associated with a first application (e.g., see Feit, figs. 2-4, see ¶ 39, ¶ 64-69; see also ¶ 72-79, ¶ 86-88, the vehicle HMI is presented as a vehicle system/function interface menu to navigate to one or more vehicle systems or functions).  Yasutake teaches that a screen with an associated touch pad may be divided into an interactive region and a non-interactive region to increase accuracy by achieving high precision mapping of a touch point to a display screen (e.g., Yasutake, abstract, figs. 2-3, see ¶ 36-39, portion mapping mode disclosed wherein the absolute touch position is mapped to a portion mapping area of the display; see also ¶ 46-55).  Further, Yasutake teaches that the size and location of such a ‘portion mapping area’ is adjustable by the user (e.g., see Yasutake, ¶ 66).  Thus, one of ordinary skill in the art would readily understand that such a portion mapping area of Yasutake can coincide with a desired application icon (e.g., zone B) as 
	In other words, Feit discloses a displayed menu with two different areas, and Yasutake teaches that an entire touchpad may be adjustably mapped to only a specific area of a display (i.e., ‘portion mapping mode’) to increase accuracy.
	The rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626